Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/4/2021 has been entered.
 
Claims 1, 5-6, 16, 32-40 are pending in the application.
Response to the amendment :-
Claim Rejections - 35 USC § 103
The claims were rejected over Tovmasyan et al and US 8183364 to Batinic and US6479,477.
Applicants argue, that the reference does not recite maintaining the pH between 7.6 and 8.2 for a time sufficient to produce formula 001.  The examiner does not find that a major deviation from the prior art, which says approx. ~8.4. 
Applicants argue that their compound which is a m position ortho-butyoxyethyl group is less stable with regard to ether bondage, where as the Tovmasyan’s MnTMOHex-3-PyP5+, is more stable. 
These are not convincing as the reference does teach a similar ortho compound and the pH goes down to 7.6.

    PNG
    media_image1.png
    227
    162
    media_image1.png
    Greyscale
on page 11468. 

And on page 11470  the process does teach the pH dropping down to 7.6.


    PNG
    media_image2.png
    122
    500
    media_image2.png
    Greyscale


So the pH range in applicants claim is not a non obvious range. 

The affidavit is just drawn to arguments and does not show any unexpected results. 
Therefore the  arguments are not convincing and the rejection maintained. 
Double Patenting

The examiner had made 2 ODP rejections in the Non-Final of 7/21/2021. In the Final rejection even though she mention that the ODP rejection was maintained over both the patents, she did not specifically write the US 8183364 number but did mention it was on both the patents. Applicants have not commented on US 8183364.
The ODP rejection were over US 8,183,364, and also over US 8,618,089.

The rejections are maintained. 
Conclusion
Claims 1, 5-6, 16, 32-40 are still rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RITA J DESAI whose telephone number is (571)272-0684.  The examiner can normally be reached on maxi-flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-


/RITA J DESAI/Primary Examiner, Art Unit 1625                                                                                                                                                                                                        



May 12, 2021.